696 So. 2d 487 (1997)
ANGEL HOME HEALTH CARE, INC. Appellant,
v.
MEDERI OF DADE COUNTY, INC., Appellee.
No. 97-123.
District Court of Appeal of Florida, Third District.
July 2, 1997.
*488 Richard J. Diaz and Frank M. Marks, Miami, for appellant.
Brian R. Hersh, Miami, for appellee.
Before NESBITT, GREEN and SORONDO, JJ.
PER CURIAM.
Angel Home Health Care, Inc. (Angel Home), appeals an order denying its motion to clarify or set aside final judgment.
Angel Home sued Mederi of Dade County, Inc. (Mederi), in a breach of contract action for collection of home health, nursing and physical therapy services rendered to Mederi. Mederi counterclaimed for breach of contract and fraud. On June 12, 1996, the jury found that Mederi breached its contract and awarded Angel Home damages in the amount of $45,459.33. The jury found against Angel Home on the counterclaim for fraud and awarded Mederi damages in the amount of $6,432.00.
Angel Home proposed a final judgment wherein the amount awarded to it was set off by the amount awarded to Mederi. Mederi proposed two final judgments, one on the complaint and one on the counterclaim. On December 6, 1996, the trial court entered the separate judgments proposed by Mederi. On December 13, 1996, the trial court denied Angel Home's "Amended Emergency Motion for Clarification, or Alternatively, Motion to Set Aside Final Judgment Entered on December 6, 1996 and Enter Final Judgment" that sought a set-off for a net judgment in the amount of $39,027.33. On January 13, 1997, Angel Home filed a notice of appeal of the non-final order rendered December 13, 1996.
Angel Home persuasively argues that the two final judgments entered in this case will result in a great injustice if, as it appears possible, Mederi is insolvent. If this is the case, Mederi would be entitled to collect on its judgment of $6,432.00 while Angel Home would be unable to collect on its greater judgment. Such a result would be totally absurd.
We reverse the denial of Angel Home's motion to enter a judgment for the net amount it is owed and remand with directions that judgment be entered in favor of Angel Home in the amount of $39,027.33.
Reversed and remanded.